IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAPHIS LAMPKINS, SR.,                       §
                                            §
         Defendant Below,                   §   No. 440, 2016
         Appellant,                         §
                                            §   Court Below—Superior Court
         v.                                 §   of the State of Delaware
                                            §
STATE OF DELAWARE,                          §   Cr. ID. No. 80001076DI
                                            §
         Plaintiff Below,                   §
         Appellee.                          §

                              Submitted: January 24, 2017
                               Decided: February 27, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                         ORDER

         This 27th day of February 2017, after careful consideration of the parties’

briefs and the record below, we find it manifest that the Superior Court’s opinion,

dated August 11, 2016, should be affirmed.1 The Superior Court did not err in

summarily dismissing the appellant’s third motion for postconviction relief

because it was procedurally barred and failed to plead with particularity a claim

that: (i) new evidence existed creating a strong inference that he was actually

innocent; or (ii) a new rule of constitutional law made retroactive to cases on




1
    State v. Lampkins, 2016 WL 4251155 (Del. Aug. 11, 2016).
collateral review rendered his convictions invalid.2 We also conclude that the

Superior Court did not err in denying the appellant’s motion for transcripts.

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




2
    Super. Ct. Crim. R. 61(d)(2).
                                          2